Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 81 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 29 April 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 29 April 2022 is partially withdrawn.  Claims 56, 80, and dependencies, directed to methods of using the vehicle, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 65, 66, and 70 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may only refer to claims in the alternative.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claims 39, 56, 75, and 80 are objected to because of the following informalities:  
Claim 39, lines 1-2, “wherein first rotor plane: should be --wherein the first rotor plane--;
Claim 56, line 10, “a remote area” should be --the remote area--;
Claim 56, line 11, “a remote area” should be --the remote area--;
Claim 75, line 1, “claims 71” should be --claim 71--;
Claim 80, line 6, “a horizontal flight mode” should be --the horizontal flight mode--;
Claim 80, lines 6-7, “a vertical flight mode” should be --the vertical flight mode--;
Claim 80, line 8, “a vertical flight mode” should be --the vertical flight mode--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64, 67-69, 75, 77, and 80 (and 65) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 64, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Similarly for claims 77 and 80.

Claim 67 recites a mast module including a non-rotating structural mast. It is unclear how this relates to the non-rotating structural airframe of claim 80, as the language of the claim implies it is an additional feature whereas the disclosure indicates it is the same feature.

Claim 75 recites the rotary wing aircraft of claim 71 “further comprising a canister for storing” the aircraft. However the canister is not a component of the aircraft, but rather a separate feature for storing the aircraft. It is unclear whether the claim recites an aircraft “further comprising” a canister as a component thereof, or a system of a canister and an aircraft.

In the interest of compact prosecution:
Claim 65 recites the limitation "the launch platform" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 33-63, 71-74, 76, 78, 79, and 81 are allowed.

Claims 64, 75, and 77 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 67-69 and 80 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious a rotary wing aircraft having a vertical flight mode and a separable booster module for delivering the aircraft at high speed, in combination with the other limitations of the claim(s). Kerr (US 4 478 379) teaches separable rotorcraft sections for maintenance/replacement, which teaches away from separation in flight to change between high and low speed flight as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619